 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 524 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2004 
Mr. Engel (for himself and Mr. Burton of Indiana) submitted the following resolution; which was referred to the Committee on the Judiciary 
 
RESOLUTION 
Supporting the goals and ideals of Anti-Slavery Day. 
 
Whereas Free the Slaves, the American sister organization to Anti-Slavery International in the United Kingdom, the oldest human rights organization in the world founded in 1839, has declared February 27, 2004 as Anti-Slavery Day; 
Whereas Anti-Slavery Day is a day on which all peoples observe and bring to attention the existence of slavery in the world today; 
Whereas in 2004 approximately 27,000,000 people are enslaved around the world. 
Whereas the Declaration of Independence recognizes the inherent dignity and worth of all people and states that all people are created equal and endowed by their creator with certain inalienable rights, which includes the right to be free from slavery and involuntary servitude; 
Whereas the United States outlawed slavery and involuntary servitude in 1865, recognizing them, in the 13th amendment to the Constitution, as inherently evil institutions that must be abolished; 
Whereas the United States and the international community have repeatedly condemned slavery, involuntary servitude, and human trafficking through declarations, treaties and United Nations resolutions and reports, including the Universal Declaration of Human Rights, the 1926 Slavery Convention, the 1956 Supplementary Convention on the Abolition of Slavery, the Slave Trade, and Institutions and Practices Similar to Slavery, the 1948 American Declaration on the Rights and Duties of Man, the 1957 Abolition of Forced Labor Convention, the International Covenant on Civil and Political Rights, and the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishing; 
Whereas the prohibition against slavery has achieved the level of customary international law and has attained jus cogens status and the practice of slavery has been universally accepted as a crime against humanity; 
Whereas slavery is characterized by the complete control of one person by another using violence or its threat and economic exploitation; 
Whereas slavery has dramatically increased worldwide in the past 50 years due, in part, to the world’s population tripling in that period, resulting in large numbers of poor and vulnerable people; and also the economic transformation of the developing world has increased the vulnerability of the poor to enslavement; and also corruption of government and police that allows violence to be used with impunity even where slavery is nominally illegal; 
Whereas slavery thrives in situations of conflict, social disruption, political chaos, and economic crisis; 
Whereas the traffic in human beings is third only to the traffic in drugs and weapons in generating profits for organized crime worldwide; 
Whereas 800,000-900,000 of the world’s slaves are estimated to be trafficked across international borders each year and 18,000-20,000 slaves are trafficked into the United States each year; 
Whereas Free the Slaves’ research indicates that slavery is present in most countries and slavery affects those who are most vulnerable and have less social and economic power in their communities—especially women and children; 
Whereas slaves in the world are exploited in many economic sectors, and many women and children are trafficked into situations of sexual exploitation; 
Whereas education and economic empowerment, especially that of women and girls, have proven to be the most powerful preventative measures to combat slavery; 
Whereas slavery is a global crime and is integrated into the global economy and requires a global approach for its eradication, and increased public education for all citizens; 
Whereas slave-made goods feed into the global economy and enter the markets of the United States in violation of United States laws; 
Whereas the Free the Slaves, American Labor Organizations, and American Industry working with Members of Congress have developed a multisectorial approach to eradicate slavery from the product chains of goods which prevents slavery from entering our homes; 
Whereas in September 2003 the United States levied sanctions on Burma, North Korea and Cuba for failing to meet the minimum standards for combating human trafficking as outlined in the Trafficking Victims Protection Act of 2000; 
Whereas President George W. Bush stated in his address to the United Nations on September 23, 2003, Nearly two centuries after the abolition of the trans-Atlantic slave trade, and more than a century after slavery was officially ended in its last strongholds, the trade in human beings for any purpose must not be allowed to thrive in our time.; 
Whereas Americans recognize the intrinsic values of self-determination and freedom for the individual, and that an abomination such as slavery shall not be permitted to violate human dignity; 
Whereas the United States must continue to take an active and effective role in confronting slavery worldwide; and 
Whereas more and more teachers across the United States are including modern slavery and human rights education in their social studies, citizenship, and history curricula: Now, therefore, be it 
 
That the House— 
(1)supports the goals and ideals of Anti-Slavery Day; 
(2)requests that the President issue a proclamation calling on the people of the United States to observe Anti-Slavery Day with appropriate ceremonies, programs, and activities; and 
(3)encourages each city and State to adopt laws that protect slaves who are victims of trafficking; increases communication between social service agencies, local, State, and Federal law enforcement; provides training and support to the general public, social service providers, and law enforcement officials so that they can better identify trafficked persons.  
 
